Citation Nr: 0403506	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  95-38 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture, right patella, currently evaluated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to October 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 decision by the RO in Winston- 
Salem, which, in pertinent part, denied an increase in a 10 
percent rating for a service-connected right knee disability. 
The veteran appealed for an increased rating. A personal 
hearing was held before an RO hearing officer in June 1997. 
In January 1998 and February 2001, the Board remanded the 
case to the RO for further evidentiary development. The case 
was subsequently returned to the Board.

By a statement dated in July 2002, the veteran's 
representative stated that the veteran was unable to work as 
a machinist. It appears that the veteran may be attempting to 
raise a claim for a total disability compensation rating 
based on individual unemployability (TDIU rating). This issue 
is not in appellate status and is referred to the RO for 
appropriate action.

On September 10, 2002, the Board denied the veteran an 
increased disability evaluation for right knee disability.  
He appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2003 
order, the Court granted the parties' Joint Motion to vacate 
and remand the Board's September 2002, decision.  Pursuant to 
the actions requested in the Joint Motion, the issue of 
entitlement to an increased evaluation for right knee 
disability was remanded to the Board for additional 
development and readjudication consistent with the directives 
contained therein.


FINDING OF FACT

Residuals of a fracture, right patella are manifested by 
slight limitation of motion as measured on examination, X- 
ray findings of arthritis, pain associated with movement and 
crepitus.  Subluxation and lateral instability have not been 
medically demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fracture, right patella have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2003).  In a letter dated in October 2001, the RO 
informed the veteran and his representative of what 
information and evidence the VA still needed from the 
veteran; what the VA would do to help with his claim; and 
when and where he should send the information or evidence.  
In addition, the letter informed the veteran that the VA 
would make reasonable efforts to help him obtain medical 
records necessary to support his claim, if he signed forms 
authorizing the VA to request them from the person or agency 
that had them.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The record 
reflects that the relevant evidence in this case has been 
developed to the extent possible.  All referenced VA 
outpatient treatment records have been requested, and all 
available records have been obtained.  In June 1997, the 
veteran testified at a hearing before a hearing officer.  The 
RO has regularly undertaken efforts to assist him throughout 
the claims process by obtaining evidence necessary to 
substantiate his claim, to include affording him 
comprehensive VA examinations, all of which have been 
associated with the claim file.  Neither the veteran nor his 
representative has identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The Board does not know of any additional 
relevant evidence, which is available.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the relevant 
evidence.  

The Board is aware of the holding in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004), wherein the United 
States Court of Appeals for Veterans Claims held that the 
plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires 
that notice to a claimant pursuant to the VCAA be provided 
"at the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to  demonstrate that, "lack of 
such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id 
at 13.  In the present case, notice was not given the veteran 
prior to the first rating action, as the first rating action 
preceded the implementation of VCAA.

In order to satisfy the holding in Pelegrini would require 
the Board to dismiss this case.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision , the claimant would have to file a new 
notice of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  

The Board does not believe that voiding the December 1994 
rating decision is in this veteran's best interests.  Simply 
put, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004)  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the 
appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2003), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

A 10 percent rating for knee impairment is warranted under 
Diagnostic Code 5257 for slight impairment, including 
recurrent subluxation or lateral instability of the knee.  An 
evaluation of 20 percent requires moderate impairment, 
including recurrent subluxation or lateral instability of the 
knee.  An evaluation of 30 percent requires severe 
impairment, including recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2003).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  Where flexion is limited to 60 
degrees, a noncompensable rating is provided; when flexion is 
limited to 45 degrees, 10 percent is assigned; when flexion 
is limited to 30 degrees, a 20 percent rating is assigned; 
and when flexion is limited to 15 degrees, a 30 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2003).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2003).  See also 38 C.F.R. § 4.71, Plate II 
(2003), which reflects that normal flexion and extension of a 
knee is from 0 to 140 degrees.

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing he experiences painful motion attributable 
to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Factual Background

Service connection for residuals of a fracture, right patella 
was granted by a May 1983 rating action .  The award was 
based on service medical records that revealed that the 
veteran was treated for a fracture of the right patella (knee 
cap).  He underwent knee surgery in August 1982.  Based on a 
December 1982 VA medical examination, noting flexion in the 
right knee to 90 degrees with some swelling and lateral 
laxity, a 10 percent rating was assigned.  Such rating has 
remained in effect to the present.

In August 1994, the veteran submitted a claim for an 
increased rating for his right knee disability.  

August 1994 VA hospital records, show the veteran's 
complaints of popping, cracking, and intermittent locking of 
the right knee, as well as knee pain with activity.  He 
reported occasional feelings of instability.  On physical 
examination, range of motion of the right knee was from 0 to 
115 degrees with crepitus.  A diagnostic and operative 
arthroscopy with debridement of an osteochondral defect and 
anterior fat pad scar tissue found that the medial meniscus 
was intact without a tear.  The operative diagnosis was 
chondromalacia patella and osteochondral defects of the 
medial femoral condyle of the right knee.  Subsequent VA 
outpatient treatment records dated in August and September 
1994 reflect follow-up treatment of the right knee disability 
including recommendations for quadriceps strengthening 
exercises.  In late September 1994, there was no varus or 
valgus instability, no anterior-posterior instability, no 
effusion, and range of motion was from 0 to 120 degrees.

VA outpatient treatment records dated from 1994 to 1995 
reflect treatment for a variety of conditions including a 
right knee disability.  In February 1995, the veteran 
complained of right knee pain.  On examination, range of 
motion was from 0 to 115 degrees, with no locking, and no 
varus or valgus tenderness.  There was mild tenderness of the 
lateral suprapatellar area, but no joint-line tenderness.  
The diagnostic assessment was right knee with minimal pain.  
The veteran was encouraged to continue physical therapy.

Records from the Social Security Administration dated in May 
1995 show that the veteran was awarded disability benefits 
due to a psychiatric disability.

During a November 1995 VA orthopedic examination, the veteran 
complained of right knee pain.  On examination, there was no 
measurable atrophy of either thigh or calf.  Range of motion 
of the right knee was from 0 to 95 degrees.  The cruciate and 
collateral ligaments were intact.  He was able to extend his 
right knee against gravity and against resistance.  An X-ray 
study of the knee showed post-traumatic osteoarthritic 
changes.  The patella showed evidence of minimal early 
spurring involving the articular margin, and the bony 
structures of the knee were otherwise intact and 
unremarkable.  Joint spaces were anatomical.  The diagnosis 
was post-traumatic osteoarthritis of the right knee following 
fracture of the right patella.

VA outpatient treatment records dated from 1996 to 1997 
reflect treatment for a variety of conditions including a 
right knee disability.  In February 1996, he was seen for 
complaints of chronic right knee pain which was relieved by 
ibuprofen and by a TENS unit.  On examination, range of 
motion of the right knee was from 0 to 140 degrees, with no 
joint-line tenderness.  There was no pain with valgus stress 
on the patella.  In February 1997, the veteran reported  
severe arthritis of the right knee.  Objectively, range of 
motion of the right knee was 0 to 140 degrees, with moderate 
crepitus.  The knee was stable.

During a May 1997 VA orthopedic examination, the veteran said 
his right knee hurt all the time, especially after riding or 
sitting for a long period of time.  On examination, there was 
no swelling or obvious deformity.  Range of motion was from 0 
to 135 degrees.  All ligaments were intact.  He could stand 
on his toes and heels, and could squat.  There was rather 
severe pain with pressure on the patella.  An X-ray study 
showed evidence of degenerative joint disease.  The diagnosis 
was status post open reduction internal fixation of the right 
patella with mild degenerative joint disease.

During a June 1997 RO hearing, the veteran essentially 
asserted that his right knee disability was more disabling 
than currently evaluated.  He stated that he received regular 
VA treatment for his knee disability and that he took pain 
medication for this condition.  He said doctors told him that 
they were considering giving him an artificial kneecap.  He 
testified that minimal exertion caused swelling and pain in 
his knee, and that he had instability of the knee.  He said 
that every now and then his knee would give out on him.

In January 1998, the case was remanded to the RO in part for 
a VA orthopedic examination and to obtain current VA medical 
records.

During an August 1999 VA contract examination of the 
veteran's right knee disability, he complained of 
instability, weakness, stiffness and tenderness.  He said he 
had flare-ups at least twice every two weeks, and that the 
flare-ups lasted one to three days.  He said his stiffness 
and instability were always relieved by pain medication.  On 
examination, range of motion of the right knee was from 0 to 
140 degrees.  Drawer's test and McMurray's test were within 
normal limits.  No constitutional signs of arthritis were 
observed.  Palpation of the right knee showed some soreness.  
There was no swelling or redness observed.  An X-ray study of 
the right knee showed arthritic changes at the patellofemoral 
compartments.  The joint surfaces of the tibia and femur were 
smooth with no fracture or dislocation.  There was no joint 
effusion.  The impression from the X-ray study was mild 
arthritic changes of the right patellofemoral compartment.  
The clinical diagnosis was post-traumatic osteoarthritis of 
the right knee following fracture of the right patella.

In March 2000, the RO received VA medical records dated from 
1997 to 2000.  Such records primarily reflect treatment for 
unrelated conditions, although a few records show that the 
veteran complained of right knee pain.

In February 2001, the Board remanded this issue to the RO for 
another VA examination, and for RO consideration of recent 
General Counsel opinions.

During a March 2001 VA contract examination, the veteran 
complained of constant pain, weakness, stiffness, 
instability, fatigue, and a lack of endurance of the right 
knee.  His pain flared-up each day and the flare-ups lasted 
between four and five hours.  Such flare-ups were induced by 
overuse of the right knee, changes in the weather, or by 
standing for prolonged periods of time.  He took ibuprofen 
twice daily but said this treatment had never successfully 
treated his pain.  His right knee disability prevented him 
from driving great distances, taking a long walk, climbing 
stairs, or pushing a lawnmower for any length of time.  He 
could stand for about ten to fifteen minutes, walk for about 
440 yards, and was unable to run.  He dreaded walking up 
stairs or an incline.  He had a brace but did not use it.

On examination, the veteran walked with an abnormal gait and 
was guarded when he walked, and favored his left leg.  He was 
unable to walk on his toes or heels secondary to pain in the 
right knee.  He was able to perform tandem walking with some 
difficulty due to right knee pain.  There was no swelling, 
redness, heat, effusion, drainage or abnormal movement of the 
right knee.  Palpation of the knees revealed mild tenderness 
at both the lateral and medial aspects of the right knee at 
the tibial femur joint.  There was no lateral or medial 
instability of the right knee.  Range of motion of the right 
knee was from 0 to 120 degrees (which the examiner said was 
within normal limits), and accompanied by severe pain.  The 
examiner noted that movement of the right knee was influenced 
by pain, fatigue, and weakness, with pain having the major 
function impact.  Drawer sign was normal in the right knee 
with severe pain.  McMurray's test was abnormal in the right 
knee with severe pain and crepitus.  Strength in the muscles 
of the right leg was 4/5.  There were no constitutional signs 
of arthritis.  An X-ray study showed moderately severe 
osteoarthritis of the right knee with associated changes of 
patellar chondromalacia.  The clinical diagnosis was 
postoperative residuals of a right knee disorder with 
degenerative arthritis and patellar chondromalacia.  The 
examiner opined that pain and weakness of the right knee 
limited the veteran's ability to stand, walk, and run, and 
that pain limited any activity involving walking or standing.  
The examiner opined that the right knee disability was 
severe, and that there was no recurrent subluxation or 
lateral instability.  He recommended physical therapy.

In December 2001, the RO received VA medical records dated 
from 2000 to 2001.  Such records primarily reflect treatment 
for a variety of conditions, including a right knee 
disability.  In March 2001, the veteran complained of right 
knee pain and popping with no instability.  Range of motion 
was from 0 to 95 degrees.  A June 2001 physical therapy note 
shows that the veteran complained of right knee pain, 
swelling and popping.  He said he rode a bicycle at least one 
hour a day.  He said his pain was worse when walking, and he 
had occasional sharp knee pain.  On examination, active range 
of motion of the right knee was from 0 to 95 degrees, and 
passive range of motion was from 0 to 100 degrees.  Physical 
therapy was prescribed.  In July 2001, the veteran was 
treated for his report that his right knee gave out and 
caused him to fall.  In November 2001, the veteran was again 
evaluated for right knee pain.  It was noted that there had 
not been much improvement with physical therapy but 
medication (Vicodin) helped the pain.  The veteran had 
patellofemoral crepitus and atrophy in the quadriceps.  A 
December 2001, physical therapy note shows that the veteran 
presented with increased pain and said he had not been able 
to exercise his right knee due to pain.  On examination the 
veteran had a very antalgic gait and had been issued a cane 
to "unload" the right leg.  He was also given a home 
exercise program. 

Analysis

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 
2 Vet. App. 525, 529 (1992).

The veteran's right knee disability was initially rated under 
Diagnostic Code 5257, and a 10 percent disability rating was 
assigned  for slight impairment of the knee, with recurrent 
subluxation or lateral instability.  As discussed below, the 
Board concludes that the right knee disability is more 
appropriately rated under Diagnostic Codes 5010 and 5260.

Since his claim was filed in 1994, and as recently as the 
March 2001 VA examination, all medical evidence showed no 
right knee instability.  Findings from VA out patient 
treatment records and VA examinations show a stable joint and 
ligaments, and no subluxation.  The veteran has repeatedly 
claimed he has a giving way of the right knee, but the 
medical evidence does not reveal any instability or 
subluxation.  Although the veteran has made statements, 
specifically during his June 1997 personal hearing, that the 
knee feels as if it will give way, he seems to attribute this 
feeling primarily to pain rather than true instability.  
Thus, the latest findings of no instability do not support 
the current 10 percent rating under Diagnostic Code 5257.  

Since the primary residual of the veteran's right knee injury 
appears to be arthritis, and as there is evidence of some 
limitation of right knee motion, the Board finds that the 
veteran's right knee disability should be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, which in turn requires 
rating under limitation of motion.  The Board believes, based 
on the diagnosis, history and current findings, reported 
above, that this is the most appropriate diagnostic code to 
determine whether an evaluation greater than 10 percent can 
be assigned.

During the course of the appeal the veteran's complaints 
(primarily, pain and instability) have essentially remained 
unchanged, and have been clearly referenced in the 
examination reports.  Despite subjective complaints from the 
veteran, multiple physical examinations beginning in 1994 
have shown no significant abnormalities in the right knee, 
with the exception of post-traumatic osteoarthritic changes 
and more recently abnormal McMurray's test with severe pain 
and crepitus.  Although, the veteran has not had further 
surgery since his last operation in 1994, he has been issued 
a cane.  The pain is temporarily relieved by medication but 
remains present.  Physical therapy exercises were also 
attempted but apparently of little help in providing relief.

In addition, the veteran continues to exhibit a loss of 
motion on flexion of the knee.  Yet, despite some limitation 
of flexion in his right knee when examined, the limitation of 
flexion (to 30 degrees or less) has never been sufficient to 
warrant a 20 percent evaluation under Diagnostic Code 5261.  
38 C.F.R. § 4.71a, (2003).  Between 1994 and 2001, the 
veteran has consistently had full extension and flexion to at 
least 95 degrees.  Specifically beginning in 1994, range of 
motion was generally noted as 0 degrees extension and 115 
degrees flexion or greater.  Full range of motion of 0 to 140 
degrees was subsequently reflected from a February 1996 to 
August 1999.  Significantly, when the veteran's right knee 
symptomatology was described as "severe", during his most 
recent VA examination in March 2001, the knee reportedly had 
range of motion 0 to 120 degrees.  More recently in June 2001 
flexion was limited to 95 degrees.  

For reasons stated above, the Board concludes that the 
preponderance of the evidence is against assignment of a 
rating in excess 10 percent for the veteran's right knee 
disorder, which is manifested by X-ray findings of arthritis 
but without limitation of motion to such degree as to warrant 
a disability rating in excess of 10 percent.

Here, as discussed, the veteran's primary complaints and 
observed symptomatology primarily involve limited flexion due 
to pain.  Moreover, as Diagnostic Code 5260 is predicated 
upon loss of motion, the Board may consider whether the 
veteran's objectively manifested pain on motion is sufficient 
to warrant assignment of a 10 percent evaluation under 38 
C.F.R. §§ 4.40 or 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 204- 07 (1996).  In this case, the Board finds that the 
veteran clearly does not manifest limitation of flexion to a 
compensable degree under Diagnostic Code 5260.  The right 
knee disorder has been productive of minimal symptomatology, 
including slight limitation of flexion, normal extension with 
evidence of discomfort upon range of motion testing.  
Recently, the veteran has reported daily flare-ups of pain, 
lasting four to five hours.  Such flare-ups are induced by 
overuse of the right knee, changes in the weather, or by 
standing for prolonged periods of time but still leave the 
degree of limitation of flexion far short of what is required 
for a rating in excess of 10 percent (30 degrees or less of 
flexion).  

While no examiner has fully addressed additional loss of 
motion due to pain, the VA examiner in March 2001 did note 
that movement of the right knee was influenced by pain, 
fatigue, and weakness, with pain having the major functional 
impact.  However, neither the veteran nor the examiners have 
established that the functional loss would equate to 
limitation of motion of the right knee to 30 degrees of 
flexion.  The medical records show the worst range of motion 
was limitation of flexion to 95 degrees.  Therefore, even if 
the Board conceded that the veteran's pain resulted in 
disability that equated with additional limitation of motion 
of several degrees, he would need what amounted to more than 
an additional 50 percent loss of motion (30 degrees) to 
warrant a higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  The Board finds the veteran's pain and 
flare-ups of pain of the right knee do not support a finding 
of additional functional limitation to a degree that would 
support a rating in excess of 10 percent under the applicable 
rating criteria.   Although the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Analogous ratings for impairment of the knee either are not 
applicable to the veteran's case or do not offer a higher 
disability rating.  The only possibilities for a higher 
disability evaluation based on limitation of motion of the 
knee would be under Diagnostic Code 5256, reflective of 
ankylosis, or under Diagnostic Code 5262, for nonunion of the 
tibia and fibula, or dislocation of the semilunar cartilage, 
under Diagnostic Code 5258, none of which are present in this 
case.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected right knee disability, 
interference with his employment is foreseeable.  However, 
the record does not indicate or contain reference to frequent 
hospitalization for treatment of his service-connected knee 
disorder, since the last knee surgery in 1994.  The Board 
observes that while the veteran may be undergoing therapy for 
his right knee, and is not employed at the present time, his 
right knee disability has not been shown to have resulted in 
any inability to work, per se.  Also, the Board does not 
dispute the veteran's contentions that his right knee 
disability has caused him to alter his lifestyle and has 
restricted his activities.  Even so, such complaints have 
been taken into consideration in the decision to assign a 10 
percent evaluation for the right knee disability.  In other 
words, the Board finds that the regular schedular standards 
contemplate the symptomatology shown.  Thus, the evidence of 
record does not reflect any factor which takes the veteran 
outside of the norm, or which presents an exceptional case 
where his currently assigned disability rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Veltap. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet.App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996);  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

It is not the Board's intent, in the discussion above 
concerning the merits of this case, to in any way trivialize 
the severity of the veteran's complaints concerning his right 
knee or the sincerity of his beliefs concerning the gravity 
of his symptoms.  Indeed, the fact that he has undergone 
three surgical procedures is evidence of this.  But inasmuch 
as he is not qualified to give a probative opinion concerning 
the status of his disability as determined by the criteria of 
the rating schedule, there is no means to increase the rating 
based on the medical evidence currently of record, especially 
since none of the other codes of the rating schedule that 
might provide a basis for a higher rating apply.

The weight of the evidence shows that the right knee 
disability is no more than 10 percent disabling under any 
rating criteria.  The preponderance of the evidence is 
against the veteran's claim for an increased rating for a 
right knee disability.  Consequently, the benefit-of-the- 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

An increased rating for a right knee disability is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



